United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-2563
                          ___________________________

                                 Sandra Denise Byrd

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

          Andrew Saul, Commissioner of Social Security Administration

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Batesville
                                   ____________

                             Submitted: March 25, 2021
                               Filed: April 14, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Sandra Byrd appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. We agree with the court that

      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
substantial evidence in the record as a whole supports the adverse decision. See
Twyford v. Comm’r, Soc. Sec. Admin., 929 F.3d 512, 516 (8th Cir. 2019) (de novo
review of district court’s judgment; this court will affirm unless Commissioner’s
findings are unsupported by substantial evidence or result from legal error).

        Specifically, we conclude the record supports the administrative law judge’s
(ALJ’s) finding that Byrd’s impairments did not meet the mental disorder listings, see
id. at 517 (ALJ’s finding that listing was not met was supported by treatment notes
and claimant’s daily activities); and the ALJ’s determination of Byrd’s residual
functional capacity, see Mabry v. Colvin, 815 F.3d 386, 391-92 (8th Cir. 2016)
(ALJ’s RFC determination was supported by medical records, state agency
physicians’ and examiner’s opinions, and claimant’s improvement with medication).
The ALJ did not err in considering the examining psychologist’s opinion, see id. at
391 (noting that ALJ need not accept entirety of examiner’s opinion, but must weigh
all evidence); properly evaluated Byrd’s subjective complaints, see Julin v. Colvin,
826 F.3d 1082, 1087 (8th Cir. 2016) (claimant’s daily activities and improvement
with medication were properly considered in finding her allegations not fully
credible); and did not commit reversible error in failing to specifically discuss the
statements from Byrd’s parents, see Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir.
2011) (no reversible error in failing to address claimant’s girlfriend’s statement, as
ALJ sufficiently assessed claimant’s credibility and same evidence that discredited
his allegations also discredited hers). Finally, we find that the Appeals Council did
not err in declining to consider the opinion of Byrd’s treating psychiatric nurse. See
Perks v. Astrue, 687 F.3d 1086, 1094 (8th Cir. 2012) (treating physician’s opinion
submitted to Appeals Council that did not cite supporting clinical data did not lead
to conclusion that ALJ would have reached different result).

      The judgment is affirmed.
                     ______________________________



                                         -2-